FILED
                                                                         NOVEMBER 5, 2020
                                                                    In the Office of the Clerk of Court
                                                                   WA State Court of Appeals Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

IN RE THE MATTER OF THE              )
DETENTION OF                         )         No. 37423-8-III
                                     )
MICHAEL A. MCHATTON,                 )
                                     )         PUBLISHED OPINION
                                     )
                                     )
    FEARING, J. — Under RCW 71.09.090, must a civilly committed sexually violent

person identify, for the trial court, a distinct less restrictive alternative facility appropriate

for his care in order to defeat the State’s prima facie case of continued confinement in the

Special Commitment Center and in order to gain an evidentiary hearing for release from

the Special Commitment Center to a less restrictive alternative? We answer this

convoluted question in the negative. We remand the case to the trial court to conduct the

evidentiary hearing.

                                             FACTS

       Michael McHatton has a cognitive disability with an I.Q. of 65. McHatton also

has an extensive history of molesting young children.

       By 1995, Michael McHatton had garnered at least five convictions for molesting

young children. That year, on pleading guilty to a charge of attempted child molestation
No. 37423-8-III
In re Detention of McHatton


in the first degree for molesting a two-year-old child, he received a sixty-six month

sentence. McHatton later confessed that he molested twelve additional unreported

victims between the ages of three and four.

       In April 2002, Michael McHatton stipulated to civil commitment as a sexually

violent predator under chapter 71.09 RCW. The court entered an order committing

McHatton to the Department of Health and Human Services (DSHS) at the Special

Commitment Center on McNeil Island.

       As part of Michael McHatton’s confinement, DSHS conducted annual evaluations

of McHatton’s mental condition as required by RCW 71.09.070. When performing the

evaluation, the DSHS professional must consider: (1) whether the person continues to

meet the definition of a sexually violent person, (2) whether conditional release to a less

restrictive alternative serves the committee’s best interest, and (3) whether the court can

impose conditions as part of the less restrictive alternative that adequately protects the

community. RCW 71.09.070(2). A less restrictive alternative facility, as its label

suggests, allows treatment in a setting less restrictive than total confinement at the

Special Commitment Center. RCW 71.09.020(6). After the annual evaluation, a

committed person is entitled to a show cause hearing, during which the trial court

determines if the person will receive an evidentiary trial regarding unconditional

discharge from the Special Commitment Center or conditional release to a less restrictive

alternative. RCW 71.09.090.

                                              2
No. 37423-8-III
In re Detention of McHatton


       In 2012, the trial court entered an order conditionally releasing Michael McHatton

from the Special Commitment Center to a less restrictive alternative placement, the

Secure Community Transition Facility (SCTF) in Pierce County. DSHS assigned Paula

van Pul, Ph.D., a State-certified sex offender treatment provider (SOTP), to provide

treatment to McHatton at the SCTF. While at SCTF, McHatton briefly returned to

confinement at the Special Commitment Center due to lying to staff.

       On April 25, 2016, DSHS conducted its annual review of Michael McHatton’s

mental condition. As a result of progress in treatment, DSHS authorized McHatton to

submit a petition to reside in a community facility with even less restrictions than SCTF.

A community placement alternative allows the sexually violent detainee an opportunity

for more independence as he transitions into the community. The placement also allows

the committee an opportunity for employment. McHatton petitioned to be placed at

Aacres, a privately run less restrictive alternative facility in Spanaway. DSHS and

McHatton stipulated that the petition provided probable cause to set a trial to determine if

McHatton should be granted a conditional release to Aacres.

       Before the trial on the 2017 petition for the less restrictive alternative at Aacres,

Dale Arnold, Ph.D., a licensed psychologist, prepared for DSHS an evaluation of Michael

McHatton’s mental condition and the viability of the proposed placement at Aacres. The

evaluation noted that McHatton suffers from a mild intellectual deficit, Tourette

syndrome, attention deficit hyperactivity disorder, and fetishistic disorder. The fetish

                                              3
No. 37423-8-III
In re Detention of McHatton


entails sexual arousal from diapers and baby powder. Arnold concluded that a less

restrictive placement served McHatton’s best interest because his placement at the SCTF

limited his ability to build social supports for leisure activities and to gain employment.

       On April 27, 2017, DSHS conducted its annual review of Michael McHatton’s

mental condition. Pursuant to the report, a less restrictive alternative in the community

served McHatton’s best interest, and conditions could be imposed that would adequately

protect the community.

       In June 2017, the trial court entered an order of conditional release for Michael

McHatton to Aacres. One special condition to release prohibited McHatton from

possessing any pictures of children. Conditions incorporated into the order prohibited

McHatton’s possession of “pornographic materials.” Clerk’s Papers (CP) at 221. Due to

his pedophiliac inclinations, the order defined “pornographic material” as including any

images pertaining to children when used for sexual arousal. CP at 433-34.

       The trial court attached the client service contract, between Aacres and DSHS for

Michael McHatton’s services, to the order of conditional release. The contract required

Aacres to afford staffing at a level sufficient to provide community safety and to meet the

requirements of McHatton’s court ordered conditions. The contract further obligated

Aacres to assist in developing, implementing, and supporting McHatton’s treatment plans

and goals and in reviewing McHatton’s progress in treatment. Aacres also agreed to



                                              4
No. 37423-8-III
In re Detention of McHatton


provide a 1:1 staff to resident ratio in the house and on outings. McHatton moved to

Aacres in July 2017.

       In March 2018, after Michael McHatton had resided at Aacres for eight months,

DSHS evaluator Kristin Carlson, Ph.D., conducted the 2018 annual review for DSHS.

Carlson’s review is the most recent DSHS annual evaluation for purposes of this appeal.

Carlson diagnosed McHatton with pedophilic disorder, fetishistic disorder, a personality

disorder, and a mild intellectual disability. The annual review documented that,

according to McHatton’s Community Corrections Officer (CCO) Tiffany Pate, McHatton

relapsed into a pattern of lying, and he broke facility rules at Aacres. Carlson noted that,

at SCTF, McHatton engaged in recreation activities such as bowling and visits to the

Nisqually Wildlife Refuge. Since living at Aacres, McHatton spent his free time playing

video games and performing chores. McHatton told Carlson that he followed Aacres

rules, but he conceded instances of lying to Aacres staff. Carlson concluded her March

28, 2018, evaluation with:

               In my professional opinion, Mr. McHatton currently meets the
       definition of a sexually violent predator. He suffers from a mental
       abnormality and personality disorder which make him likely to engage in
       predatory acts of sexual violence if not confined in a secure facility.
       Furthermore, it is my professional opinion that Mr. McHatton’s current
       conditions [at Aacres] continue to be appropriate and in his best interest at
       this time. I hold these opinions to a reasonable degree of psychological
       certainty.

CP at 715 (boldface omitted).


                                             5
No. 37423-8-III
In re Detention of McHatton


       On May 4, 2018, less than a year after Michael McHatton’s move to Aacres, a

room check by McHatton’s new CCO, Marcus Miller, revealed a trove of photographs

and sexual stories. The collection included seventy-six photos of minors and objects

related to minors and fifty-one handwritten storylines related to sexual fantasies with

minors. McHatton admitted to using the material, defined as pornography under his

treatment contract, for sexual arousal and gratification. McHatton further conceded that

he failed in his obligation to report his violations and deviant masturbation to his

treatment provider. He hid the images between other magazines and under his bed.

According to a notice of violation signed by his CCO, McHatton failed to employ tools or

treatment techniques he had learned and instead decided to “feed his deviance and

exacerbate his risk to the community.” CP at 435.

                                       PROCEDURE

       As a result of Michael McHatton’s violation of his conditions of release to Aacres,

the State of Washington moved to revoke McHatton’s less restrictive alternative and to

return him to McNeil Island’s Special Commitment Center. The State argued that the

less restrictive alternative at Aacres no longer served McHatton’s best interest nor

adequately protected the community.

       Michael McHatton responded to the State’s motion by arguing that the court could

modify the conditions of his release to Aacres. He maintained that, with proper oversight

and support staff, he could succeed at his less restrictive alternative placement. He

                                              6
No. 37423-8-III
In re Detention of McHatton


faulted Aacres and his former CCO Tiffany Pate for his violations. He agreed he should

not return to Aacres, but should be reassigned to another less restrictive alternative

facility.

        Apparently, DSHS transferred Michael McHatton to the Special Commitment

Center pending his hearing on the revocation of his less restrictive alternative placement.

In the meantime, McHatton filed a petition for release from the Special Commitment

Center to a less restrictive alternative in accordance with his rights under

RCW 71.09.090(2). He noted that DSHS’ recent evaluation, performed by Kristin

Carlson in March 2018, recommended that he remain at a less restrictive alternative

facility. Because of the petition, the trial court scheduled a show cause hearing, pursuant

to RCW 71.09.090(2)(a), to determine the presence of sufficient grounds to conduct an

evidentiary trial on McHatton’s petition.

        On August 24, 2018, the trial court conducted a combined hearing on the State’s

motion to revoke the less restrictive alternative and the show cause hearing on Michael

McHatton’s petition for release to a less restrictive alternative. Granting of the State’s

motion would confirm McHatton’s return to the Special Commitment Center. In turn, the

show cause hearing would determine whether the court would conduct a trial on

McHatton’s petition to return to a least restrictive alternative.




                                               7
No. 37423-8-III
In re Detention of McHatton


       Gerry Blasingame, Psy.D, a clinical psychologist who focuses on sexually violent

persons with intellectual disabilities, testified for Michael McHatton. Blasingame had

earlier prepared a report about McHatton’s violations of rules at Aacres.

       During his testimony, Gerry Blasingame characterized Michael McHatton as a

“high risk, high need” offender. Report of Proceedings (RP) at 23. McHatton could not

independently manage himself in the community and needed assistance with

employment, medication, and sexuality.

       During his testimony, Gerry Blasingame faulted Aacres for Michael McHatton’s

violations of the institution’s rules. Aacres did not provide the services promised.

Aacres prepared no behavioral support plan for McHatton, and Aacres did not provide the

one-to-one staffing demanded by the DSHS contract. The inadequate staffing afforded

McHatton the opportunity to act without supervision. According to McHatton, he, in the

presence of Aacres staff, purchased magazines from Fred Meyer. According to

Blasingame, Aacres failed to deliver day programs and vocational training. McHatton’s

spent most of each day on his own inside the home.

       Gerry Blasingame also criticized sex offender treatment provider Paula van Pul,

Michael McHatton’s treatment provider, as falling below the standard of practice in the

field of sexual deviancy treatment. According to Blasingame, van Pul became

emotionally attached to McHatton, which attachment damaged her objectivity, resulted in

leniency, and positioned McHatton to reoffend. Van Pul failed to recognize that

                                             8
No. 37423-8-III
In re Detention of McHatton


McHatton’s past interest in children remained a current interest. Van Pul never prepared

a written treatment plan. Blasingame blamed McHatton’s former CCO Tiffany Pate for

rarely searching McHatton’s room and for a lack of communication with Paula van Pul.

As a result, McHatton made little progress during his treatment at Aacres.

       During his testimony, Gerry Blasingame acknowledged that Michael McHatton

intentionally violated the court’s less restrictive alternative conditions when possessing

literature and photographs of minors and when hiding his sexual urges and masturbation

from his treatment provider. Even so, Blasingame advised that the less restrictive

alternative placement should not be revoked. He recommended that Michael McHatton

be sent to a less restrictive alternative facility other than Aacres, rather than being

returned to the Special Commitment Center. McHatton needed a facility that would

provide frequent activities and vocational training. Blasingame proposed that DSHS

assign a new sex offender treatment provider for McHatton.

       During the examination of Gerry Blasingame, the following exchange occurred:

               Q. [By Michael McHatton’s counsel] In terms of what you are aware
       what presently exists in Washington, is there a residential setting in the near
       term that you think he could be safely managed in the community?
               MS. CONSTANTINE: Objection as to relevance. This is about
       whether the current LRA [less restrictive alternative] is in the best interest
       to adequately protect the community. The question of whether facilities
       might be available is not before the Court.
               THE COURT: I don’t think that’s an appropriate question before the
       Court today, Mr. Morrison [McHatton counsel].
               MR. MORRISON: Okay. Just as an offer of proof, what I intended
       to elicit is the availability of both the SCTF facility where Mr. McHatton

                                               9
No. 37423-8-III
In re Detention of McHatton


       was at, as well as the community placement with CIS [Community
       Integrated Services] that presently exists in Washington at places where he
       could be safely managed that this LRA wouldn’t need to be revoked for,
       but I won’t go further. I respect the Court’s ruling.

RP at 45-46.

       In a deposition presented to the court at the hearing, sex offender treatment

provider Paula van Pul expressed surprise at Michael McHatton’s ability to amass the

amount of pictures of children found in his room. Van Pul recommended that Michael

McHatton should return to SCTF, the original less restrictive alternative facility, where

staff possessed training to monitor sexual offenders.

       The State objected to Michael McHatton’s petition for conditional release under

RCW 71.09.090. During the hearing on the petition, the State relied on the 2018 annual

review written by DSHS evaluator Kristin Carlson. According to the review, McHatton

continued to meet the definition of a sexually violent person. The State also contended

that McHatton had failed to propose a specific less restrictive alternative to the court,

which would meet the requirements for a conditional release. The State’s argument

impliedly imposed an obligation on McHatton to present evidence of a discrete less

restrictive alternative placement that would meet his needs and protect the public.

       In support of his petition, Michael McHatton contended that the State held the

burden of proof to show that no less restrictive alternative would be appropriate for him.

He highlighted that the annual review written by Kristin Carlson stated that a less


                                             10
No. 37423-8-III
In re Detention of McHatton


restrictive alternative was in his best interest and that adequate conditions could be

imposed. The State replied that Carlson conducted her review before McHatton’s

violations at Aacres and no DSHS evaluator had seen McHatton since.

       The trial court first issued a ruling on the State’s motion to revoke Michael

McHatton’s less restrictive alternative. The trial court found that the State proved, by a

preponderance of evidence, that Michael McHatton violated his conditional release.

       The trial court next denied Michael McHatton an evidentiary hearing on his

petition for conditional release. In conclusions of law, the trial court wrote:

              9. The DSHS annual review concluded that the Respondent’s
       ordered LRA was in his best interest and contained conditions adequate to
       protect the community. However, the evidence before the Court as part of
       the revocation hearing, along with the Court’s decision at that hearing,
       provide prima facie evidence that the ordered LRA [less restrictive
       alternative] is not in the Respondent’s best interest and conditions cannot
       be ordered to adequately protect the community. Therefore, the State has
       met its burden pursuant to RCW 71.09.090(2) and no trial shall be ordered.
              10. At the hearing, there was no proposed LRA before the Court other than
       the LRA [to Aacres] the Court ordered on June 09, 2017.

CP at 637 (emphasis added). With this latter conclusion of law, the trial court implied

that it only determined whether placement at Aacres served Michael McHatton’s interests

and protected the public, not whether any less restrictive alternative facility could do so.

                                  LAW AND ANALYSIS

       On discretionary review, Michael McHatton contends that the trial court erred in

refusing to order a conditional release trial at the conclusion of the show cause hearing.


                                             11
No. 37423-8-III
In re Detention of McHatton


According to McHatton, the State failed in its prima facie burden of proof that no less

restrictive alternative was appropriate. According to McHatton, since the State failed to

meet this burden, he lacked any obligation to identify a proposed less restrictive

alternative in order to gain conditional release. We agree.

       Chapter 71.09 RCW, the Sexually Violent Predator Act, controls this appeal.

Under the act, a sexually violent predator is:

              any person who has been convicted of or charged with a crime of
       sexual violence and who suffers from a mental abnormality or personality
       disorder which makes the person likely to engage in predatory acts of
       sexual violence if not confined in a secure facility.

RCW 71.09.020(18). After commitment to a treatment facility, a sexually violent person

undergoes written annual reviews to ensure he continues to meet the criteria for

confinement. RCW 71.09.070(1); State v. McCuistion, 174 Wash. 2d 369, 379, 275 P.3d
1092 (2012). On completion of that review, the committee may obtain court review as to

his continued commitment or as to release to less onerous conditions. RCW 71.09.090

governs court review and includes detailed provisions as to the respective burdens

imposed on the parties during various stages of the proceeding, including a show cause

hearing and a later evidentiary trial. Rather than quoting this lengthy, byzantine statute in

full, we quote relevant excerpts as we engage in our analysis.

       At the initial show cause hearing, the State must present minimum evidence,

known as the probable cause standard, to support continued detainment at the Special


                                             12
No. 37423-8-III
In re Detention of McHatton


Commitment Center. Michael McHatton argues that he is entitled to an evidentiary

hearing on his petition for conditional release because the State failed to meet its prima

facie burden under prong (B), the less restrictive alternative prong, of RCW

71.09.090(2)(b)(i) during the show cause hearing. This portion of the statute declares:

               At the show cause hearing, the prosecuting agency shall present
       prima facie evidence establishing: (A) That the committed person continues
       to meet the definition of a sexually violent predator; and (B) that a less
       restrictive alternative is not in the best interest of the person and conditions
       cannot be imposed that adequately protect the community.

(Emphasis added.)

       Michael McHatton does not contend that the State failed to submit evidence that

he continued to meet the definition of a sexually violent predator. We agree with

McHatton, however, that the State failed to present evidence that a less restrictive

alternative was not in McHatton’s best interest and could not protect the public. The

undisputed evidence established that the State failed in its burden.

       We apply de novo review to the trial court’s legal conclusions that the State met

the probable cause standard. In re Detention of Petersen, 145 Wash. 2d 789, 799, 42 P.3d
952 (2002). While the probable cause standard is not stringent, the standard allows the

court to perform a critical gate keeping function. State v. McCuistion, 174 Wash. 2d 369,

382 (2012). At the show cause hearing, the trial court assumes the truth of the evidence

presented. State v. McCuistion, 174 Wash. 2d at 382. The trial court does not weigh and

measure asserted facts against potentially competing ones. In re Detention of Petersen,

                                             13
No. 37423-8-III
In re Detention of McHatton


145 Wash. 2d 789, 797 (2002). The court must determine if the evidence asserted by the

proponent is adequate to support the intended proposition. State v. McCuistion, 174
Wash. 2d at 382.

       Michael McHatton argues that the State did not satisfy its prima facie burden of

proof because no expert witness opined, on behalf of the State, that a less restrictive

alternative was unwarranted. McHatton contends that, absent such a witness, the trial

court must have improperly weighed and discounted the testimony of Gerry Blasingame,

who concluded that the court should permit a less restrictive alternative placement.

       We disagree that the lack of a State expert witness automatically results in the trial

court weighing evidence if it concludes the State met its burden. Michael McHatton cites

In re Detention of Elmore, 162 Wash. 2d 27, 37, 168 P.3d 1285 (2007), a case in which the

Washington Supreme Court ruled that the trial court improperly weighed evidence at the

show cause hearing. The trial court had explicitly credited the State’s witnesses’

opinions over opinions of detainee Keith Elmore’s expert when determining whether

Elmore presented sufficient evidence to meet his initial burden of whether he had

changed.

       Unlike in Detention of Elmore, Michael McHatton’s trial court issued no ruling

discrediting the testimony of Gerry Blasingame, McHatton’s expert. More importantly,

McHatton complains that the trial court weighed evidence in favor of the State when

determining whether the State met its burden of proof, not when assessing whether

                                             14
No. 37423-8-III
In re Detention of McHatton


McHatton fulfilled his burden. When deciding whether the State met its burden at the

show cause hearing, the trial court may consider the State’s evidence even if it conflicts

with that of the testimony of the detainee’s expert.

       Michael McHatton also contends that the State cannot meet its burden under

RCW 71.09.090(2)(b)(ii)(B)(iii) absent a testifying witness, let alone an expert witness.

We disagree. RCW 71.09.090 states that the State “may rely exclusively” on the required

annual report made by a DSHS evaluator. RCW 71.09.090(2)(b)(ii)(B)(iii).

       Michael McHatton next contends that the trial court applied the wrong legal

standard when determining whether the State met its burden of proof of a prima facie

case to keep McHatton at the Special Commitment Center. Despite advocating to the

contrary before the trial court, the State now concedes the trial court adopted an incorrect

legal standard when addressing McHatton’s burden. The trial court only considered the

less restrictive alternative at Aacres to have relevance because no party had identified

another placement spot.

       To repeat, RCW 71.09.090(2)(b)(i)(B) declares that the State must provide

evidence

             that a less restrictive alternative is not in the best interest of the
       person and conditions cannot be imposed that adequately protect the
       community.

(Emphasis added.) Further in the burdensome statute, the language declares:



                                              15
No. 37423-8-III
In re Detention of McHatton


              (B) If the state produces prima facie evidence that a less restrictive
       alternative is not appropriate for the committed person, then the state’s
       burden under (b)(i)(B) of this subsection is met.

RCW 71.09.090(2)(b)(ii) (emphasis added). In both sections of the statute, the legislature

employs the indefinite article “a.” Thus, the State must show that no less restrictive

alternative placement would serve the committee’s bests interests and protect the public.

Use of the indefinite article “a” demonstrates that the less restrictive alternative involved

in the State’s prima facie case is undetermined. See Department of Ecology v. City of

Spokane Valley, 167 Wash. App. 952, 965, 275 P.3d 367 (2012).

       Further provisions in the statute require at least one of the parties to submit to the

trial court a specific proposed less restrictive alternative. If the State fulfills the prima

facie case, the burden, at the show cause hearing, shifts to the detainee to:

              Presents the court with a specific placement satisfying the
       requirements of RCW 71.09.092.

RCW 71.09.090(2)(b)(ii)(B)(II) (emphasis added). In turn, should the court determine to

order a conditional release trial, the State must meet a higher burden and prove:

               beyond a reasonable doubt that conditional release to any proposed
       less restrictive alternative either: (i) Is not in the best interest of the
       committed person; or (ii) does not include conditions that would adequately
       protect the community.

RCW 71.09.090(3)(d) (emphasis added). The statute’s use of the phrases “a specific

placement” and “any proposed less restrictive alternative” illustrates that the legislature

meant to impose on the State a burden to show no less restrictive alternative, whether

                                               16
No. 37423-8-III
In re Detention of McHatton


proposed or not, when it wrote “a less restrictive alternative” in RCW

71.09.090(2)(b)(ii)(B). When the legislature uses different words within the same statute,

we recognize that a different meaning is intended. Columbia Riverkeeper v. Port of

Vancouver USA, 188 Wash. 2d 421, 439, 395 P.3d 1031 (2017).

       We observe that, although he need not have done so, Michael McHatton attempted

to give evidence of a proposed less restrictive alternative during the revocation and show

cause hearing. McHatton asked Gerry Blasingame to answer whether the SCTF was an

appropriate placement or whether other less restrictive alternative settings would suffice.

The trial court sustained the State’s objection to the question on relevancy grounds. Later

the State and the trial court faulted McHatton for failing to provide the evidence that

McHatton sought to supply but was prevented from supplying.

       The State, despite now conceding that it advocated the wrong standard before the

trial court, requests that we affirm the trial court’s ruling. The State contends that it

presented prima facie evidence that no less restrictive alternative placement would

comply with the law. We disagree.

       The most recent annual evaluation provided by the State opined that Michael

McHatton remained suitable for a less restrictive alternative placement. Although the

evaluator did not know of McHatton’s possession of child photographs and penning of

stories, she knew of McHatton’s pattern of lying and other rule violations at Aacres. The

State could have, but failed, to provide evidence that the possession of the photographs

                                              17
No. 37423-8-III
In re Detention of McHatton


and the stories rendered all less restrictive alternatives inappropriate. McHatton’s expert

unequivocally opined that, even after the possession of pornography, a less restrictive

alternative served McHatton’s interests and could protect the public. The State never

discounted Gerry Blasingame’s testimony and never presented evidence that safeguards

could not protect the community. The State ignored the evidence that McHatton lived at

the SCTF, a less restrictive alternative facility, from 2012 to 2017.

                                      CONCLUSION

       Because the State failed to fulfill its burden of presenting some evidence of the

nonviability of any less restrictive alternative, we reverse the trial court and remand the

case for an evidentiary hearing on whether an alternative placement is appropriate.




                                              _________________________________
                                              Fearing, J.

I CONCUR:




______________________________
Pennell, C.J.




                                             18
                                       No. 37423-8-III

       KORSMO, J. (dissenting in part) — I agree that “errors were made” and that the

existence of a prima facie case needs to be reconsidered under the appropriate standard,

but I disagree that we are the appropriate body to do the reconsidering. I also disagree

with the majority’s narrow reading of the evidence. If we were the appropriate body to

consider the question, I would conclude that the State made a prima facie showing that a

least restrictive alternative (LRA) is not appropriate at this time.

       Normally when a trial court applies the wrong analysis to the evidence before it,

we remand to the trial court to do it over again under the appropriate standard. E.g.,

Dreiling v. Jain, 151 Wash. 2d 900, 907, 93 P.3d 861 (2004). The parties understandably

want us to resolve the issue here and now, but I do not think that prudent for a couple of

reasons.1 Appellate courts, of course, do not find facts. Thorndike v. Hesperian

Orchards, Inc., 54 Wash. 2d 570, 575, 343 P.2d 183 (1959). We invade the fact-finding

function of the trial courts when we act in such a manner. That is particularly the case




       1
         The State does not ask us to find facts, but to affirm on the basis of the
sufficiency of the evidence to support the implicit finding that Mr. McHatton was not an
appropriate LRA candidate at this time. RAP 2.5(a).
No. 37423-8-III
Detention of McHatton (Dissent)


when, as here, the trial court heard testimony and engaged in its own weighing of the

evidence at the revocation hearing.

       A second reason not to undertake this function ourselves is the significant risk of

ruling on a moot issue and creating the possibility of a conflict in rulings. There should

have been subsequent annual reviews in both 2019 and 2020. Presumably the question of

an LRA would have arisen in one or both of those reviews. For all this court knows, Mr.

McHatton may have started a new LRA in 2019, but we, nonetheless, are ordering a new

hearing on the topic two years later. Similarly, it’s possible that an LRA has been

rejected once or twice since the 2018 hearing. I would leave this issue to the trial court in

the first instance since it can act on the basis of more current information than this court

can.

       Since we apparently are weighing in on the topic, I agree that the evidence from

the revocation hearing permitted the trial court to determine that neither society nor Mr.

McHatton would benefit from an LRA at this time. He deceived the 2018 reviewer

except on those points that the staff could contradict him on. Understandably, the trial

court had no reason to give any credence to the review’s recommendation for a continued

LRA. The trial judge had considerably more accurate and current information on Mr.

McHatton than the reviewer had.

       The testimony showed that Mr. McHatton lied to the reviewer about the extent of

his compliance with the requirements of the LRA and, instead, had failed completely. He

                                              2
No. 37423-8-III
Detention of McHatton (Dissent)


knowingly violated every significant provision of the LRA, amassing pictures of

children, writing stories about them, using both materials for purposes of arousal and

gratification, and failing to turn to his treatment providers for assistance. These facts do

not show failure merely at his specific treatment plan. They show that he was not ready

to engage in any treatment and was unable to turn to professional help to assist in dealing

with his problems. The facts likewise strongly suggest that society did not benefit from

maintaining Mr. McHatton in an environment that allowed him to act on his fantasies

rather that obtain treatment for them. His efforts to blame the treatment provider for his

personal failure is additional evidence that the problem was with Mr. McHatton. The

evidence established that he was no longer a good candidate for an LRA because he was

not ready to handle the freedom offered by an LRA.

       I would remand for a new show cause hearing under the appropriate standard and

permit the trial judge to confirm that no intervening court decisions have decided the

issue. Since the majority remands for an LRA trial, I respectfully dissent.




                                              _________________________________
                                                      Korsmo, J.




                                              3